Title: To Benjamin Franklin from John Bondfield, 20 October 1781
From: Bondfield, John
To: Franklin, Benjamin



Sir
Bordeaux 20 8bre 1781
I had the Honor the 4 Instant to write you and to request you would favor me with a Commission for the Brig Sally Capt James Tucker which I flatterd myself to have receiv’d in Course of Post and as the Armament is greatly advanct and will soon be ready to proceed on her intended Voyage I take the liberty to renew my Application praying you will please to order the same to be made out and dispatcht to me without delay conforming in all to the regulations precribed in these Cases you will much Oblige Sir Your most Obedient Humble Servant
John Bondfield


The Brig Called the Sally Jas Tucker of Maryland Master burthen 150 tons Mounting 16 Guns 35 Men properly
J Bondfield

 
Addressed: A son Excellence / Benjamin Francklin / Ministre plenipotentiaire / des Etats unis / à Passy
Notation: Bondfield. 20. 8be. 1781.
